Citation Nr: 0317530	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a lumbar spine disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from February 
1990 to March 1992, and from August 1996 to June 1999.  He 
apparently has also been a member of the Army Reserve.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veteran Affairs (VA) in San Juan, 
the Commonwealth of Puerto Rico.  

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
the lumbar spine disability from zero to 10 percent, 
effective June 6, 1999; however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant has also 
appealed the initial 10 percent rating that was assigned to 
the skin disability after service connection was granted.  
The appellant is, in effect, asking for an increased rating 
effective as early as the date of receipt of each of these 
claims- this effectively allows the Board to consider entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus the issues are as set out on the title 
page.

In October 2000, the appellant submitted a request for a 
personal hearing at the RO.  A hearing was scheduled for 
February 23, 2001, but the appellant cancelled the hearing in 
a VA Form 21-4138 submitted on that date.  Under these 
circumstances, there is no outstanding request for a hearing 
and the case is therefore ready for appellate review.


REMAND

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were revised.  See 67 
Fed. Reg. 56509-56516 (September 4, 2002).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The appellant's lumbar spine disability has been 
evaluated under the old criteria of Diagnostic Code 5293, but 
the RO has not adjudicated the appellant's claim pursuant to 
the revised criteria for evaluating intervertebral disc 
syndrome.  In the Board's opinion, the appellant could be 
prejudiced as a result of the Board deciding the claim under 
the new criteria before the RO has done so.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Likewise, during the pendency of this appeal, VA issued new 
regulations for evaluating disabilities of the skin under 
38 C.F.R. § 4.118. 67 Fed. Reg. 49590-49599 ( Jul. 31, 2002).  
The changes became effective August 30, 2002, but it does not 
appear that the RO adjudicated the appellant's increased 
initial skin disability rating claim pursuant to the revised 
criteria.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate his claims and should 
indicate which portion of any such 
information or evidence is to be provided 
by the claimant and which portion, if 
any, the VA will attempt to obtain on his 
behalf.

2.  The RO should obtain from the 
appellant the location of the medical 
records associated with the DA Form 3349 
dated in March 2002.  Thereafter, the RO 
should obtain these service medical 
records and/or any Army Reserve medical 
records.

3.  The RO should obtain from the 
appellant the names and addresses of any 
VA and non-VA medical care providers who 
have treated him for his low back and 
skin disabilities since June 1999.  After 
securing any necessary releases from the 
appellant, the RO should attempt to 
obtain copies of all identified records 
not currently associated with the claims 
file.  In particular, the RO should 
obtain the private dermatologist records 
referred to by the appellant in his 
August 2002 letter to the RO.

4.  After the above development is 
completed, the RO should schedule the 
appellant for VA orthopedic and 
neurological examinations in order to 
determine the current degree of severity 
of his service-connected low back 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiners in conjunction with the 
examinations.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected low back disability.  
The rationale for all opinions expressed 
should also be provided.

In reporting the results of range of 
motion testing, the examiners should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiners 
should also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.

The orthopedic examiner should identify 
the presence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.

If intervertebral disc syndrome is 
identified, the neurologist should note 
the total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

5.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
dermatological examination to determine 
the nature and extent of his service-
connected seborrheic dermatitis.  To the 
extent possible, this examination should 
be scheduled during a time when the 
appellant experiences a flare-up of this 
service-connected disability.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  Color 
photographs of affected areas should be 
made.

The examiner should obtain from the 
appellant his detailed clinical history.  
All pertinent dermatological pathology 
found on examination should be noted in 
the report of the evaluation.  After 
reviewing the appellant's claims file, as 
well as interviewing and examining him, 
the examiner should discuss the presence 
(including extent and severity) or 
absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, and exceptional 
repugnance due to the seborrheic 
dermatitis.  The shape, color, and 
extent, including a description of the 
size of each exposed and non-exposed 
affected area, for each of the service-
connected lesions should also be noted, 
as well as the degree of disfigurement.  
The examiner should note the percentage 
of the entire portion of the appellant's 
body and the percentage of the exposed 
areas of his body that are affected by 
his seborrheic dermatitis.

The examiner should also note whether any 
exudation, itching or exfoliation is 
shown, as well as the extent of the 
limitation of function of any affected 
body part, if any.  The examiner should 
record whether the appellant is currently 
using medication for the seborrheic 
dermatitis and if so, the extent to which 
that condition is ameliorated thereby.  
Also, the examiner should note whether 
this service-connected disability had 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the previous 12-month period.  

6.  The RO should then review the claims 
file to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
appellant's service-connected low back 
disability, the RO should ensure that 
both the old and new diagnostic criteria 
for intervertebral disc syndrome are 
considered.  The RO should also ensure 
that both the old and new diagnostic 
criteria for skin disabilities are 
considered.  The RO should also give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).

8.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claims.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


